Exhibit FOR FURTHER INFORMATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Tina M. Farrington Chief Financial Office Senior Vice President 260-427-7150 260-427-7155 rick.sawyer@towerbank.net tina.farrington@towerbank.net TOWER FINANCIAL CORPORATION REPORTS FOURTH QUARTER EARNINGS UP 46.3% FROM THIRD QUARTER FORT WAYNE, INDIANA – JANUARY 22, 2009 – Tower Financial Corporation (NASDAQ: TOFC) reported fourth quarter 2008 earnings of $483,000, or $0.12 per diluted share, compared with a net loss of $784,000, or $0.19 per share, reported for the fourth quarter 2007. For the year ended December 31, 2008 Tower reported net income of $1.9 million, or $0.46 per diluted share, compared to a net loss of $2.6 million, or $0.64 per share for the year ended December 31, 2007, an improvement of $4.5 million. Fourth quarter highlights include: · Loans grew by $6.3 million to $561.0 million, a 4.5 percent annualized increase. · Trust and Brokerage assets under management were $635.3 million at December 31, 2008, an increase of $25.9 million, or 4.3 percent, this in spite of a significant downturn in the financial market. · The Company’s regulatory capital ratios continue to remain firmly above the “well-capitalized” levels. · Asset quality continues to improve as nonperforming loans plus delinquencies were $19.6 million, or 2.81 percent of total assets as of December 31, 2008, a decrease of $1.2 million from September 30, 2008. · Operating expenses decreased $197,000 from the third quarter 2008 and $479,000 from the fourth quarter 2007, 3.9 percent and 9.0 percent respectively. Asset Quality Nonperforming assets plus delinquencies decreased $1.2 million from September 30, 2008.This was the net result of several settlements on nonperforming loans. Nonperforming assets plus delinquencies at period end were $19.6 million, or 2.81 percent of total assets. This compares with $20.8 million, or 2.99 percent of assets at September 30, 2008 and $20.0 million, or 2.84 percent of assets on December 31, 2007.Net recoveries were $10,000 for the quarter compared with net charge-offs of $1.8 million in the fourth quarter of 2007. Year to date net charge-offs were $1.9 million compared with $9.7 million in the 2007. Tower's allowance for loan losses was 1.90 percent of total loans at December 31, 2008, an increase from 1.67 percent and 1.43 percent at September 30, 2008 and December 31, 2007, respectively.The year to date increase was the net result of a reduction on loan outstandings of $14.7 million, net charge-offs of $2.0 million, and loan loss provision of $4.4 million.The increase from the third quarter 2008 was the net result of loan growth of $6.3 million, net recoveries of $28,000, and loan loss provision of $1.3 million. Operating Statement Total revenue, consisting of net interest income and noninterest income, was $6.6 million for the fourth quarter 2008, a decrease of $146,000 from the fourth quarter 2007 and a decrease of $684,000 from the third quarter 2008.Fourth quarter 2008 net interest income was $5.2 million a decrease of $253,000, or 4.7 percent from the third quarter 2008 and a slight decrease of $50,000, or 0.97 percent compared to the fourth quarter 2007. The decrease in net interest income was the combination of a decrease in Earning Assets of $4.1 million and a 17 basis point decrease in our net interest margin.Net interest margin for the fourth quarter 2008 was 3.26%, compared to 3.42% for the third quarter 2008 and 3.19% in the fourth quarter 2007.The decrease in net interest margin was primarily due to the 1.75 percent reduction in interest rates during the quarter.Overall, rates dropped 4.0 percent from December 31, 2007. Noninterest income accounted for approximately 21 percent of total revenue. For the fourth quarter, noninterest income was $1.4 million, down 6.5 percent from the $1.5 million reported in the fourth quarter of 2007. Trust and brokerage fees of $750,000 accounted for 54 percent of fourth quarter noninterest income; they decreased 20.1 percent compared to the fourth quarter 2007.Currently, Tower Private Advisors manages $635.3 million in combined trust and brokerage assets, an increase of 4.3 percent above the $609.4 million of combined assets reported for December 31, 2007.Service charges for the Bank were $280,000, a 9.2 percent increase from the fourth quarter 2007.Loan broker fees were $66,000, a 41.7 percent decrease from the fourth quarter 2007.Other fee income increased by $155,000, or 119.5 percent, primarily as the result of an increase in processing revenue for debit/ATM card transaction, lock box fees, and BOLI (Bank-owned life insurance). Fourth quarter noninterest expense decreased $479,000, or 9.0 percent from the fourth quarter 2007.The decrease was primarily associated to a decrease of $705,000 in salaries and benefits, which is primarily related to the workforce reduction that took place in April 2008.Other expense is down from the fourth quarter 2007, primarily due to a $120,000 gain on sale of an OREO property during the fourth quarter 2008.Data processing increased significantly from the fourth quarter 2007 mostly due to the cost associated with our on-line banking conversion and upgrade.Legal and professional expenses also increased due to the outsourcing of our internal audit and loan review functions, along with increased costs associated with the workout of non-performing assets. Balance Sheet Company assets were $696.5 million at December 31, 2008, a decrease of $10.0 million, or 1.42 percent from December 31, 2007.The decrease in assets during 2008 was primarily attributable to a decrease in loans of $14.7 million, a decrease in cash and cash equivalents of $2.2 million, and a decrease of $1.5 million in fixed assets; offset by an increase in securities available for sale of $12.4 million.The decrease in loans came primarily from the commercial real estate category due to scheduled paydowns, reduced market activity, and a planned exit strategy for certain non-performing loans.The increase in securities available for sale was part of managements plan to improve liquidity during this current period of volatility. Core deposit growth during 2008 was led by $18.5 million in growth in interest-bearing checking, along with growth in savings and non-interest bearing checking of $3.3 million and $10.4 million, respectively. Growth in interest-bearing checking was led by our Health Savings Accounts (HSA), which grew by $12.9 million, or 111.7 percent.Additionally, HSA balances continue to grow into the new year, as we’ve experienced an increase of $10.9 million through mid-January 2009.As of December 31, 2008, checking and savings balances made up 53.4 percent of total deposits compared with 45.9 percent at December 31, 2007. Total deposits were $586.2 million at December 31, 2008, a decrease of $14.4 million, or 2.5 percent from December 31, 2007.The decrease in 2008 was the net result of a substantial increase in core deposits of $36.5 million, a planned increase of $9.4 million in brokered CD’s offset by a decrease of $60.3 million in CD’s greater than $100,000.The majority of the reduction in Jumbo CD’s was in our variable rate product due mostly to the reduction in interest rates during Shareholders' equity was $49.5 million at December 31, 2008, an increase of 2.7 percent from the $48.2 million reported at December 31, 2007.Affecting the increase in stockholders’ equity during 2008 was $1.9 million in net income and $221,000 of additional paid in capital from the exercise of stock options.These increases were offset by $529,000 in unrealized losses, net of tax, on available for sale securities, the first quarter dividend payment of $179,000, or $0.044 per share and stock repurchases totaling $126,000.Period-end common shares outstanding were Capital The Company’s regulatory capital ratios continue to remain above the “well-capitalized” levels of 6 percent for tier 1 capital and 10 percent for risked-based capital.Tier 1 capital at December 31, 2008 was 11.7 percent, compared to 11.7 percent at September 30, 2008 and 10.9 percent at
